Citation Nr: 0533931	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mechanical low back 
pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from January 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2003, the veteran testified during a hearing before 
the RO; a transcript of that hearing is of record.  
Thereafter, the veteran was scheduled to appear for a Travel 
Board hearing in June 2005.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His request for a Travel Board hearing, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2005).


FINDING OF FACT

The veteran's low back impairment began many years after 
service and is not caused by any incident of service.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for the low back impairment he currently 
experiences because this impairment is the result of injury 
sustained as a result of jumping from helicopters during his 
period of military service from January 1963 to July 1966.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

The veteran's service medical records are silent with respect 
to complaints of or treatment for back impairment.  Moreover, 
these records reflect that the veteran reported a negative 
history of recurrent back pain upon separation examination in 
May 1966.

An October 2002 statement from the veteran's private 
physician notes that this physician had been treating the 
veteran since 1968 and that the veteran initially presented 
with complaints of lumbar pain in 1971.  

A subsequent private medical statement, dated in October 
2003, as well as VA outpatient treatment records, dated from 
January 2001 to August 2003, reflect that the veteran 
currently experiences lumbar spine impairment.  Specifically, 
a September 2002 report of computed tomography (CT) scan 
notes impressions of severe hypertrophic changes of the facet 
throughout the lumbosacral spine and mild to moderate spinal 
canal stenosis at L4-L5 on a multifactorial basis.  

The private medical statements note that the veteran has been 
experiencing low back impairment since 1967 and that this 
impairment is the result of his period of military service.  
The basis for these opinions appears to be history as 
reported by the veteran.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant's recitations).

During his August 2003 RO hearing, the veteran recalled that 
he injured his back as a result of jumping from helicopters 
in connection with his training as a medical corpsman.  He 
further recalled that, at times, these jumps were performed 
while carrying heavy stretchers and other medical equipment.  
These recollections are corroborated by a November 2002 
statement from a fellow service member.  Additionally, the 
veteran testified that, about six or seven months after 
returning to his country of origin, he sought treatment from 
his private physician.  In this regard, it is noted that, in 
October 2002, VA received a statement from this physician 
indicating that the veteran initially presented with 
complaints of lumbar pain in 1971.  

The Board must note the lapse of years between the veteran's 
separation from service, in 1966, and the first treatment for 
the claimed disorder, in 1971, as evidenced by a statement 
from his private physician.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The Board must find that the service records and post-service 
records, as a whole, provide much evidence against this 
claim.  In addition, although the veteran contends that his 
low back disorder is related to his period of military 
service, as a layman he is not competent to offer opinions on 
medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran may have injured his back in service, there 
is no basis to find a connection between his current back 
problem and the injury or injuries many years ago.  In fact, 
the service medical records and post-service record (which 
indicates a back disorder that began years after service) 
provide evidence against such a finding.   

The preponderance of the evidence is against the claim for 
service connection for mechanical low back pain.  Although 
the veteran is entitled to the benefit of the doubt when the 
evidence supporting his claim and the evidence against the 
claim are in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  By virtue of the June 2002 
and September 2003 letters notifying him of the VCAA, August 
2002 rating decision, October 2003 Statement of the Case, and 
subsequent Supplemental Statements of the Case, the veteran 
has been advised of the laws and regulations governing the 
claim on appeal as well as of the evidence that he must 
supply and the evidence that VA would attempt to obtain.  

The Board has considered the United States Court of Appeals 
for Veterans Claims (Court) holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.

In the present case, the RO initially considered the claims 
on appeal in August 2002, subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  
Prior to that initial decision and subsequent to the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain, as has already been discussed above.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).

Regarding the issue of notice, there can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §  
3.159(c), (d).  The veteran's service and VA treatment 
records have been obtained.  He has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  In this regard, it is 
noted that VA has received statements from two of the 
veteran's private physicians from whom the veteran's 
treatment records have not been requested.  However, inasmuch 
as these statements reflect that the veteran sought treatment 
for low back complaints many years after service, such 
records would not support the veteran's claim because of 
their remoteness to his period of active duty service.  
Accordingly, this appeal is ready to be considered on the 
merits.  Additional examinations are not warranted, as the 
evidence lacking is of service onset, and a current 
examination would not provide evidence of past events.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained. 

Upon consideration of the foregoing, the Board finds that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal does not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.


ORDER

Entitlement to service connection for mechanical low back 
pain is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


